DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to remarks and amendment filed on 11/15/2021.
Amended claims 1-6, 8-13 and 15-20, filed on 11/15/2021, are being considered on the merits.
Claims 1-20 remain pending in the application.  

This action is in response to remarks and amendments submitted on 11/15/2021.  In response to the last Office Action: 
Claims 1-6, 8-13 and 15-20 have been amended.
The rejection of claims 1-5, 8-12, and 15-19 under 35 USC § 101 as being directed towards “Mental Processes” under the grouping of “Abstract idea”, previously set forth in the previous Office Action mailed on 8/13/2021, has been withdrawn.  Applicant’s amendments to the aforementioned claims to incorporate additional claim limitations, have overcome the aforementioned 35 USC § 101 rejections.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 11/15/2021 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable 
  
Applicant's arguments in the applicant’s remarks, regarding the newly amended independent claims 1, 8, and 15, found on pages 19-20 and filed on 11/15/2021, have been fully considered but they are not persuasive.
Applicant stated: “None of the cited references teach or suggest the above-quoted features for at least the following reasons."
Examiner respectfully disagrees.  Applicant did not provide any argument in reference to the primary prior art of MacGillivray.  MacGillivray discloses in Para. [0004]: “The search engine can process the query and can provide information including query filters for output to the user in response to the query”; and in Fig. 1- Fig. 3, Para. [0048]: “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”; the examiner notes that the reference discloses a search engine receiving a user query and displaying results, to that of a search sever receiving a user query and obtaining results.

Applicant's arguments in the applicant’s remarks, regarding claim 4, found on pages 19-20 and filed on 11/15/2021, have been fully considered and persuasive.
Applicant stated: “…, in the rejection of original claim 4, the Office Action relies on Mihalik to show providing untagged items (not matching the keyword) in the search result to the user.”
Applicant’s aforementioned argument are persuasive, therefore, the previously set forth 35 USC 103 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
Further details are provided in the below set forth 35 USC § 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0017724 A1) issued to MacGillivray et al. (hereinafter as “MacGillivray”), and in view of US Patent (US 8,214,380 B1) issued to Bettinger et al. (hereinafter as “Bettinger”).
Regarding claim 1 (Currently Amended), MacGillivray teaches a method, implemented on a search results pruning server (MacGillivray Abstract, lines (1-3): “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing filters from resource content”, the examiner notes that the reference discloses in Fig. 1, element (108, 110), a search filtering engine, to that of a search pruning server), the method comprising:

obtaining, by a search results pruning server from a search server, a search result associated with a search query (MacGillivray [0004], lines (3-5): “The search engine can process the query”; and Fig. 1, Fig. 3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”, 
the examiner notes that the reference discloses a search engine receiving a user query and displaying results, to that of a search sever receiving a user query and obtaining results); 
storing, by the search results pruning server, the search result in a local cache of the search results pruning server (MacGillivray Fig. 1, Para. [0020]: “To facilitate searching of these resources 105, the search engine 110 identifies the resources by crawling the publisher web sites 104 and indexing the resources provided by the publisher web sites 104. The resources are indexed and the index data are stored in an index 112.”, 
the examiner notes that the refence discloses a search engine that stores search results in an index included in the system, see Fig. 1/element 112); 
presenting, by the search results pruning server to a user via a graphical user interface (GUI), search items included in the search result(MacGillivray Para. [0004], lines (3-5): “The search engine can process the query and can provide information including query filters for output to the user in response to the query.”; and 
Fig. 1, Fig. 3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 

Although MacGillivray teaches  receiving, by the search results pruning server via the GUI, a filtering request from the user, wherein the filtering request a keyword (MacGillivray Para. [0014]: “A search engine system provides user-selectable search query result filters for display on a user device in response to a user-input search query. The system receives data identifying a set of resources that are determined to be responsive to the search query and extracts a set of keywords from the contents of the resources.”); 
However, MacGillivray does not explicitly teach determining, by the search results pruning server, one of a plurality of filtering modes that the user indicates via the GUI, wherein the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword; and based on the first filtering mode, presenting, by the search results pruning server to the user via the GUI, an updated search result that includes at least one of the search items not having an entity matching the keyword without the one or more of the search items having an entity matching the keyword 
But Bettinger teaches determining, by the search results pruning server, one of a plurality of filtering modes that the user indicates via the GUI, wherein the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword (Bettinger Fig. 9, Col. 19, lines (48-67): “With reference now to FIG. 9, the main search page (web resource search screen) 370 as generated on the user's GUI by the DPSM 186 includes a keyword input block 372 with a first name last name data entry slot 374, and an optional included words data entry slot 376 and excluded words data entry slot 378 for further refining the search results. ... Either prior to the initial search or after the initial search is conducted, the user 205 may input words in either or both of the included keywords data entry slot 376 and excluded keywords data entry slot 378 and select a search update button 381 to refine the search results to take into account the additional search terms”, 
the examiner notes that the references discloses in Fig. 6A search term data table that allows a user to choose from multiple search criteria, to that of different filtering modes which includes “Search Term Excluded Keyword” entry field, see element 299 of Fig. 6A); and 
based on the first filtering mode, presenting, by the search results pruning server to the user via the GUI, an updated search result that includes at least one of the search items not having an entity matching the keyword without the one or more of the search items having an entity matching the keyword  (Bettinger Fig. 9, Col. 19, lines (48-67): “With reference now to FIG. 9, the main search page (web resource search screen) 370 as generated on the user's GUI by the DPSM 186 includes a keyword input block 372 with a first name last name data entry slot 374, and an optional included words data entry slot 376 and excluded words data entry slot 378 for further refining the search results.”; and
Fig. 9/Fig. 10, Col. 22, lines (45-51): “As shown in FIG. 10 those search results listings 416a-e (FIG. 9) that have been assigned a Prime Category have been removed from the New/Unsorted page that is indicated by the Category title 442. Instead, the user 205 is presented with a page of new/unsorted group of search results listings 416f-j presented in a similar manner as the original search results listings in FIG. 9.”; and
Fig. 11, Col. 23, lines (10-15): “With continued reference to FIG. 11, the user 205 is presented with a subset of the search results listings 452a-d from the initial search that have been categorized by the user into a Prime Category 256, in this instance, the Me category 258. The overall number of results presented (in one page or multiple pages) matches the This is Me tally counter 394.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray (disclosing efficient search result filters from resource content) to include the teachings of Bettinger (disclosing methods for managing and refining search results) and arrive at a method to further filter a subset of the search results based on keywords of interest and a filtering criteria. One of ordinary skill in the art would have been motivated to make this combination because by giving users the control of refining their search results, thereby helping the user to better navigate a pool of information resources, as recognized by (Bettinger, Abstract, Col. 3, lines (36-65)). In addition, the references of MacGillivray and Bettinger teach features that are directed to analogous art and they are directed to the same field of endeavor of search result filtering and management of search results.  
	
Regarding claim 8 (Currently Amended), MacGillivray teaches a system for providing search results (MacGillivray Abstract, lines (1-3): “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing filters from resource content”, the examiner notes that the reference discloses in Fig. 1, element (108, 110), a search filtering engine, to that of a search pruning server), the system comprising: 
	a search results processing unit implemented by a processor and configured to obtain, from a search server, a search result associated with (MacGillivray [0004], lines (3-5): “The search engine can process the query”; and Fig. 1, Fig. 3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”, 
the examiner notes that the reference discloses a search engine receiving a user query and displaying results, to that of a search sever receiving a user query and obtaining results); 
a result storing unit implemented by the processor and configured to store the search result in a local cache (MacGillivray Fig. 1, Para. [0020]: “To facilitate searching of these resources 105, the search engine 110 identifies the resources by crawling the publisher web sites 104 and indexing the resources provided by the publisher web sites 104. The resources are indexed and the index data are stored in an index 112.”, 
the examiner notes that the refence discloses a search engine that stores search results in an index included in the system, see Fig. 1/element 112); 
a results transmitting unit implemented by the processor and configured to present, via a graphical user interface (GUI) to a user, search items included in the search result(MacGillivray Para. [0004], lines (3-5): “The search engine can process the query and can provide information including query filters for output to the user in response to the query.”; and 
Fig. 1, Fig. 3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 
	
Although MacGillivray teaches results updating unit implemented by the processor and configured to receive, via the GUI, a filtering request from the user, wherein the filtering request a keyword  (MacGillivray Para. [0014]: “A search engine system provides user-selectable search query result filters for display on a user device in response to a user-input search query. The system receives data identifying a set of resources that are determined to be responsive to the search query and extracts a set of keywords from the contents of the resources.”); 
However, MacGillivray does not explicitly teach  a mode determiner determine one of a plurality of filtering modes that the user indicates via the GUI, wherein the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword present, based on the first filtering mode, to the user via the GUI, an updated search result that includes at least one of the search items not having an entity matching the keyword without the one or more of the search U.S. Application No. 16/132,629 Page 6 items having an entity matching the keyword 
But Bettinger teaches a mode determiner determine one of a plurality of filtering modes that the user indicates via the GUI, wherein the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword (Bettinger Fig. 9, Col. 19, lines (48-67): “With reference now to FIG. 9, the main search page (web resource search screen) 370 as generated on the user's GUI by the DPSM 186 includes a keyword input block 372 with a first name last name data entry slot 374, and an optional included words data entry slot 376 and excluded words data entry slot 378 for further refining the search results. ... Either prior to the initial search or after the initial search is conducted, the user 205 may input words in either or both of the included keywords data entry slot 376 and excluded keywords data entry slot 378 and select a search update button 381 to refine the search results to take into account the additional search terms”, 
the examiner notes that the references discloses in Fig. 6A search term data table that allows a user to choose from multiple search criteria, to that of different filtering modes which includes “Search Term Excluded Keyword” entry field, see element 299 of Fig. 6A), and wherein the results transmitting unit is further configured to present, based on the first filtering mode, to the user via the GUI, an updated search result that includes at least one of the search items not having an entity matching the keyword without the one or more of the search U.S. Application No. 16/132,629 Page 6 items having an entity matching the keyword (Bettinger Fig. 9, Col. 19, lines (48-67): “With reference now to FIG. 9, the main search page (web resource search screen) 370 as generated on the user's GUI by the DPSM 186 includes a keyword input block 372 with a first name last name data entry slot 374, and an optional included words data entry slot 376 and excluded words data entry slot 378 for further refining the search results.”; and
Fig. 9/Fig. 10, Col. 22, lines (45-51): “As shown in FIG. 10 those search results listings 416a-e (FIG. 9) that have been assigned a Prime Category have been removed from the New/Unsorted page that is indicated by the Category title 442. Instead, the user 205 is presented with a page of new/unsorted group of search results listings 416f-j presented in a similar manner as the original search results listings in FIG. 9.”; and
Fig. 11, Col. 23, lines (10-15): “With continued reference to FIG. 11, the user 205 is presented with a subset of the search results listings 452a-d from the initial search that have been categorized by the user into a Prime Category 256, in this instance, the Me category 258. The overall number of results presented (in one page or multiple pages) matches the This is Me tally counter 394.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray (disclosing efficient search result filters from resource content) to include the teachings of Bettinger (disclosing methods for managing and refining search results) and arrive at a method to further filter a subset of the search results based on keywords of interest and a filtering criteria. One of ordinary skill in the art would have been motivated to make this combination because by giving users the control of refining their search results, thereby helping the user to better navigate a pool of information resources, as recognized by (Bettinger, Abstract, Col. 3, lines (36-65)). In addition, the references of MacGillivray and Bettinger teach features that are directed to analogous art and they are directed to the same field of endeavor of search result filtering and management of search results.

	Regarding claim 15 (Currently Amended), MacGillivray teaches a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for providing search results MacGillivray Abstract, lines (1-3): “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing filters from resource content”; and Para. [0065], lines (1-4): “The operations described in this specification can be implemented as operations performed by a data processing apparatus on data stored on one or more computer-readable storage devices or received from other sources”), the method comprising: 
	
a search server, a search result associated with a search query (MacGillivray [0004], lines (3-5): “The search engine can process the query”; and Fig. 1, Fig. 3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”, 
	the examiner notes that the reference discloses a search engine receiving a user query and displaying results, to that of a search sever receiving a user query and obtaining results); 
storing the search result in a local cache of the computer (MacGillivray Fig. 1, Para. [0020]: “To facilitate searching of these resources 105, the search engine 110 identifies the resources by crawling the publisher web sites 104 and indexing the resources provided by the publisher web sites 104. The resources are indexed and the index data are stored in an index 112.”, 
the examiner notes that the refence discloses a search engine that stores search results in an index included in the system, see Fig. 1/element 112);
	presenting by the search results pruning server to a user via a graphical user interface (GUI), search items included in the search result(MacGillivray Para. [0004], lines (3-5): “The search engine can process the query and can provide information including query filters for output to the user in response to the query.”; and 
Fig. 1, Fig. 3, Para. [0048], lines (1-4): “The filter subsystem 108 provides the set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query (310)”); 

Although MacGillivray teaches 	receiving, via the GUI, a filtering request from the user, wherein the filtering request a keyword (MacGillivray Para. [0014]: “A search engine system provides user-selectable search query result filters for display on a user device in response to a user-input search query. The system receives data identifying a set of resources that are determined to be responsive to the search query and extracts a set of keywords from the contents of the resources.”); 
	However, MacGillivray does not explicitly teach determining one of a plurality of filtering modes that the user indicates via the GUI, wherein the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword   ; and U.S. Application No. 16/132,629 Page 9based on the first filtering mode, presenting, to the user via the GUI, an updated search result that includes at least one of the search items not having an entity matching the keyword without the one or more of the search items having an entity matching the keyword 
	But Bettinger teaches determining one of a plurality of filtering modes that the user indicates via the GUI, wherein the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword (Bettinger Fig. 9, Col. 19, lines (48-67): “With reference now to FIG. 9, the main search page (web resource search screen) 370 as generated on the user's GUI by the DPSM 186 includes a keyword input block 372 with a first name last name data entry slot 374, and an optional included words data entry slot 376 and excluded words data entry slot 378 for further refining the search results. ... Either prior to the initial search or after the initial search is conducted, the user 205 may input words in either or both of the included keywords data entry slot 376 and excluded keywords data entry slot 378 and select a search update button 381 to refine the search results to take into account the additional search terms”, 
the examiner notes that the references discloses in Fig. 6A search term data table that allows a user to choose from multiple search criteria, to that of different filtering modes which includes “Search Term Excluded Keyword” entry field, see element 299 of Fig. 6A) ; and U.S. Application No. 16/132,629 Page 9 
based on the first filtering mode, presenting, to the user via the GUI, an updated search result that includes at least one of the search items not having an entity matching the keyword without the one or more of the search items having an entity matching the keyword (Bettinger Fig. 9, Col. 19, lines (48-67): “With reference now to FIG. 9, the main search page (web resource search screen) 370 as generated on the user's GUI by the DPSM 186 includes a keyword input block 372 with a first name last name data entry slot 374, and an optional included words data entry slot 376 and excluded words data entry slot 378 for further refining the search results.”; and
Fig. 9/Fig. 10, Col. 22, lines (45-51): “As shown in FIG. 10 those search results listings 416a-e (FIG. 9) that have been assigned a Prime Category have been removed from the New/Unsorted page that is indicated by the Category title 442. Instead, the user 205 is presented with a page of new/unsorted group of search results listings 416f-j presented in a similar manner as the original search results listings in FIG. 9.”; and
Fig. 11, Col. 23, lines (10-15): “With continued reference to FIG. 11, the user 205 is presented with a subset of the search results listings 452a-d from the initial search that have been categorized by the user into a Prime Category 256, in this instance, the Me category 258. The overall number of results presented (in one page or multiple pages) matches the This is Me tally counter 394.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacGillivray (disclosing efficient search result filters from resource content) to include the teachings of Bettinger (disclosing methods for managing and refining search results) and arrive at a method to further filter a subset of the search results based on keywords of interest and a filtering criteria. One of ordinary skill in the art would have been motivated to make this combination because by giving users the control of refining their search results, thereby helping the user to better navigate a pool of information resources, as recognized by (Bettinger, Abstract, Col. 3, lines (36-65)). In addition, the references of MacGillivray and Bettinger teach features .

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0017724 A1) issued to MacGillivray et al. (hereinafter as “MacGillivray”), in view of US Patent (US 8,214,380 B1) issued to Bettinger et al. (hereinafter as “Bettinger”), and in view of US Patent Application Publication (US 2019/0042652 A1) issued to Zavrel (hereinafter as “Zavrel”).
Regarding claim 2 (Currently Amended), the combination of MacGillivray and Bettinger teach the limitations of claim 1.  Further, Bettinger teaches wherein the plurality of filtering modes further comprise a second filtering mode to keep the one or more of the search items including an entity that matches the keyword (Bettinger Fi. 1, Col. 19, lines (61-66): “Either prior to the initial search or after the initial search is conducted, the user 205 may input words in either or both of the included keywords data entry slot 376 and excluded keywords data entry slot 378 and select a search update button 381 to refine the search results to take into account the additional search terms”), the method further comprising: 
based on the second filtering mode, presenting, by the search results pruning server to the user via the GUI, an updated search result that includes the one or more of the search items including an entity matching the keyword without the at least one of the search items not having an entity matching the keyword (Zavrel Fig. 1-Fig.5, Para. [0054]: “…, the recruiter 104 selects the “Additional search term” button to create an additional search term based upon the portion 502 of the candidate information 404 that is highlighted. An additional search term (i.e., a logical disjunction, an “or” operator) enables the query manager 132 to select an entry (e.g., a candidate identifier and corresponding candidate information) from the candidate database 130 that includes the additional search term or, alternatively, another of the search terms 304 included in the search term list 302. The recruiter 104 selects the “Filter” button to create a filter based upon the portion 502 of the candidate information 404 that is highlighted. A filter (i.e., a logical conjunction, an “and” operator) requires that any entry selected from the candidate database 130 by the query manager 132 includes the filter. The recruiter 104 selects the “Negative Filter” button to create a negative filter based upon the portion 502 of the candidate information 404 that is highlighted. A negative filter (i.e., a logical negation, a “not” operator) requires that any entry selected from the candidate database 130 by the query manager 132 does not include the negative filter. Once the recruiter 104 selects the search term type via the search-type selection buttons 508, the search term generator 134 generates the search term based upon the portion 502 of the candidate information 404 that is highlighted and subsequently adds the new search term to the search terms 304 of the search term list 302. The search term generator 134 automatically generates the new search term based upon the portion 502 of the candidate information 404 that has been highlighted on the employment website 106 by the recruiter 104 to enable the recruiter 104 to quickly and intuitively revise the search term list 302 that is utilized in searching for candidates of interest.”, 
the examiner notes that when the recruiter, i.e. user, selects in  refined search a negative term, i.e. search items not having an entity matching the keyword, then the system  generates the new results without including the candidates, i.e. entities, specified in the keyword).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacGillivray (disclosing efficient search result filters from resource content) and Bettinger (disclosing methods for managing and refining search results), to include the teachings of Zavrel (disclosing methods for improving search results through partial selection of an initial result) and arrive at a method to further filter a subset of the search results based on keywords of interest and a filtering criteria. One of ordinary skill in the art would have been motivated 

Regarding claim 3 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 2.  Further, Bettinger teaches comprising: extracting, by the search results pruning server based on the search result stored at the local cache, an entity from each search item included in the search result (Bettinger Fig. 1-Fig. 6, Col. 21, lines (44-50): “…, the user 205 input the first name "John" and last name "Doe" with no addition keywords as indicated in the tally block 384 search term listing 390. The data feeds 200 returned 3,896,048 web page matches (web resources) as indicated by the new/unsorted tally counter 392 and 59,865 media matches (also web resources) as indicated by the new/unsorted tally counter 400.”); and 
tagging the search items based on the extracted entity matching the keyword (Bettinger Col. 24-25, lines (66-67, 1-4): “…, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”).

Regarding claim 4 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 3.  Further, Bettinger teaches comprising: discarding, from the local cache, each tagged search item in response to the filtering mode (Bettinger Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”; and
Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”); and 
providing each search item of the search (Bettinger Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”, 
the examiner notes that the reference discloses in Fig. 7A, a process for marking search entries and that can be excluded from further display at step 720).  

Regarding claim 5 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 3.  Further, Bettinger teaches comprising: discarding, from the local cache, each untagged search item in response to the filtering mode (Bettinger Col. 24-25, lines (64-67, 1-4): “The user may also determine which search results matching certain sorting identifiers are displayed. For example, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”); and 
providing tagged search items to the user, the tagged search items corresponding to the updated search result (Bettinger Col. 24-25, lines (64-67, 1-4): “The user may also determine which search results matching certain sorting identifiers are displayed. For example, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”, 
the examiner notes that search results that are sorted/tagged may be (or may not further be) be displayed to that of tagging certain results and providing these results to a user).

Regarding claim 9 (Currently Amended) , the combination of MacGillivray and Bettinger teach the limitations of claim 8.  Further, Bettinger teaches wherein the plurality of filtering modes further comprise a second filtering mode to keep the one or more of the search items including an entity that matches the keyword (Bettinger Fi. 1, Col. 19, lines (61-66): “Either prior to the initial search or after the initial search is conducted, the user 205 may input words in either or both of the included keywords data entry slot 376 and excluded keywords data entry slot 378 and select a search update button 381 to refine the search results to take into account the additional search terms”), and the results transmitting unit is further configured to: 
based on the second filtering mode, present to the user via the GUI, an updated search result that includes the one or more of the search items including an entity matching the keyword without the at least one of the search items not having an entity matching the keyword (Zavrel Fig. 1-Fig.5, Para. [0054]: “…, the recruiter 104 selects the “Additional search term” button to create an additional search term based upon the portion 502 of the candidate information 404 that is highlighted. An additional search term (i.e., a logical disjunction, an “or” operator) enables the query manager 132 to select an entry (e.g., a candidate identifier and corresponding candidate information) from the candidate database 130 that includes the additional search term or, alternatively, another of the search terms 304 included in the search term list 302. The recruiter 104 selects the “Filter” button to create a filter based upon the portion 502 of the candidate information 404 that is highlighted. A filter (i.e., a logical conjunction, an “and” operator) requires that any entry selected from the candidate database 130 by the query manager 132 includes the filter. The recruiter 104 selects the “Negative Filter” button to create a negative filter based upon the portion 502 of the candidate information 404 that is highlighted. A negative filter (i.e., a logical negation, a “not” operator) requires that any entry selected from the candidate database 130 by the query manager 132 does not include the negative filter. Once the recruiter 104 selects the search term type via the search-type selection buttons 508, the search term generator 134 generates the search term based upon the portion 502 of the candidate information 404 that is highlighted and subsequently adds the new search term to the search terms 304 of the search term list 302. The search term generator 134 automatically generates the new search term based upon the portion 502 of the candidate information 404 that has been highlighted on the employment website 106 by the recruiter 104 to enable the recruiter 104 to quickly and intuitively revise the search term list 302 that is utilized in searching for candidates of interest.”, 
the examiner notes that when the recruiter, i.e. user, selects in  refined search a negative term, i.e. search items not having an entity matching the keyword, then the system  generates the new results without including the candidates, i.e. entities, specified in the keyword).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacGillivray (disclosing efficient search result filters from resource content) and Bettinger (disclosing methods for managing and refining search results), to 

Regarding claim 10 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 9.  Further, Bettinger teaches an entity extraction unit implemented by the processor and configured to extract an entity from each of the search items (Bettinger Fig. 1-Fig. 6, Col. 21, lines (44-50): “…, the user 205 input the first name "John" and last name "Doe" with no addition keywords as indicated in the tally block 384 search term listing 390. The data feeds 200 returned 3,896,048 web page matches (web resources) as indicated by the new/unsorted tally counter 392 and 59,865 media matches (also web resources) as indicated by the new/unsorted tally counter 400.”); and 
a tagging/updating unit implemented by the processor and configured to tag the search item based on the entity matching the keyword (Bettinger Col. 24-25, lines (66-67, 1-4): “…, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”).

Regarding Claim 11 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 10.  Further, Bettinger teaches wherein the tagging/updating unit is further configured to discard, from the local cache, each tagged search item in response to the filtering mode (Bettinger Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”; and
Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”), and 
the results transmitting unit is further configured to provide each search item of the search items that is untagged to the user, a plurality of untagged search items corresponding to the updated search result (Bettinger Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”, 
the examiner notes that the reference discloses in Fig. 7A, a process for marking search entries and that can be excluded from further display at step 720).  

Regarding claim 12 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 10.  Further, Bettinger teaches wherein the tagging/updating unit is further configured to discard, from the local cache, each untagged search item in response to the second filtering mode (Bettinger Col. 24-25, lines (64-67, 1-4): “The user may also determine which search results matching certain sorting identifiers are displayed. For example, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”), and 
the results transmitting unit is further configured to provide tagged search items to the user, the tagged search items corresponding to the updated search result (Bettinger Col. 24-25, lines (64-67, 1-4): “The user may also determine which search results matching certain sorting identifiers are displayed. For example, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”, 
the examiner notes that search results that are sorted/tagged may be (or may not further be) be displayed to that of tagging certain results and providing these results to a user).

Regarding claim 16 (Currently Amended), the combination of MacGillivray and Bettinger teach the limitations of claim 15.  Further, Bettinger teaches wherein the plurality of filtering modes further comprise a second filtering mode to keep the one or more of the search items including an entity that matches the keyword (Bettinger Fi. 1, Col. 19, lines (61-66): “Either prior to the initial search or after the initial search is conducted, the user 205 may input words in either or both of the included keywords data entry slot 376 and excluded keywords data entry slot 378 and select a search update button 381 to refine the search results to take into account the additional search terms” , the method further comprising: 
based on the second filtering mode, presenting, to the user via the GUI, an updated search result that includes the one or more of the search items including an entity matching the keyword without the at least one of the search items not having an entity matching the keyword (Zavrel Fig. 1-Fig.5, Para. [0054]: “…, the recruiter 104 selects the “Additional search term” button to create an additional search term based upon the portion 502 of the candidate information 404 that is highlighted. An additional search term (i.e., a logical disjunction, an “or” operator) enables the query manager 132 to select an entry (e.g., a candidate identifier and corresponding candidate information) from the candidate database 130 that includes the additional search term or, alternatively, another of the search terms 304 included in the search term list 302. The recruiter 104 selects the “Filter” button to create a filter based upon the portion 502 of the candidate information 404 that is highlighted. A filter (i.e., a logical conjunction, an “and” operator) requires that any entry selected from the candidate database 130 by the query manager 132 includes the filter. The recruiter 104 selects the “Negative Filter” button to create a negative filter based upon the portion 502 of the candidate information 404 that is highlighted. A negative filter (i.e., a logical negation, a “not” operator) requires that any entry selected from the candidate database 130 by the query manager 132 does not include the negative filter. Once the recruiter 104 selects the search term type via the search-type selection buttons 508, the search term generator 134 generates the search term based upon the portion 502 of the candidate information 404 that is highlighted and subsequently adds the new search term to the search terms 304 of the search term list 302. The search term generator 134 automatically generates the new search term based upon the portion 502 of the candidate information 404 that has been highlighted on the employment website 106 by the recruiter 104 to enable the recruiter 104 to quickly and intuitively revise the search term list 302 that is utilized in searching for candidates of interest.”, 
the examiner notes that when the recruiter, i.e. user, selects in  refined search a negative term, i.e. search items not having an entity matching the keyword, then the system  generates the new results without including the candidates, i.e. entities, specified in the keyword).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacGillivray (disclosing efficient search result filters from resource content) and Bettinger (disclosing methods for managing and refining search results), to include the teachings of Zavrel (disclosing methods for improving search results through partial selection of an initial result) and arrive at a method to further filter a subset of the search results based on keywords of interest and a filtering criteria. One of ordinary skill in the art would have been motivated to make this combination because by improving the search results refinement controls, thereby helping users to achieve better information analysis and presentation, as recognized by (Zavrel, Abstract, Paras. [0004-[0007]). In addition, the references of MacGillivray, Bettinger and Zavrel teach features that are directed to analogous art and they are directed to the same field of endeavor of search result filtering and management of search results.

Regarding claim 17 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 15.  Further, Bettinger teaches comprising:U.S. Application No. 16/132,629 Page 10 extracting, based on the search result stored at the local cache, an entity from each search item included in the search result (Bettinger Fig. 1-Fig. 6, Col. 21, lines (44-50): “…, the user 205 input the first name "John" and last name "Doe" with no addition keywords as indicated in the tally block 384 search term listing 390. The data feeds 200 returned 3,896,048 web page matches (web resources) as indicated by the new/unsorted tally counter 392 and 59,865 media matches (also web resources) as indicated by the new/unsorted tally counter 400.”); and 
tagging the search items based on the extracted entity matching the keyword (Bettinger Col. 24-25, lines (66-67, 1-4): “…, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”).
 
Regarding claim 18 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 17.  Further, Bettinger teaches comprising: discarding, from the local cache, each tagged search item in response to the filtering mode (Bettinger Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”; and
Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”); and 
providing each search item of the search (Bettinger Fig. 7A, Col. 22, lines (55-61): “For any of those search results listings 416a-j (FIGS. 9-10) that are assigned the Prime Category 256 of This is Not Me 260, these listings are saved to the database 133 in the Web Resource Management Data Table 290 (FIG. 6) and the Web Resource Prime Category indicator 304 is marked accordingly. Such irrelevant web resources may be excluded from further display or processing (step 722).”, 
the examiner notes that the reference discloses in Fig. 7A, a process for marking search entries and that can be excluded from further display at step 720).  

Regarding claim 19 (Currently Amended), the combination of MacGillivray, Bettinger and Zavrel teach the limitations of claim 17.  Further, Bettinger teaches comprising: discarding, from the local cache, each untagged search item in response to the filtering mode (Bettinger Col. 24-25, lines (64-67, 1-4): “The user may also determine which search results matching certain sorting identifiers are displayed. For example, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”); and 
providing tagged search items to the user, the tagged search items corresponding to the updated search result (Bettinger Col. 24-25, lines (64-67, 1-4): “The user may also determine which search results matching certain sorting identifiers are displayed. For example, all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Images may be selected for display while all search results matching the Me/Outdated but authorized sorting categories and further tagged or sorted as Video will not be displayed.”, 
the examiner notes that search results that are sorted/tagged may be (or may not further be) be displayed to that of tagging certain results and providing these results to a user). 

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0017724 A1) issued to MacGillivray et al. (hereinafter as “MacGillivray”), in view of US Patent (US 8,214,380 B1) issued to Bettinger et al. (hereinafter as “Bettinger”), and in view of US Patent Application Publication (US 2016/0034525 A1) issued to Neels et al. (hereinafter as “Neels”).
Regarding claim 6 (Currently Amended), the combination of MacGillivray and Bettinger teach the limitations of claim 1.
However, the combination of MacGillivray and Bettinger do not teach further comprising: determining, based on a-the keywordsearch items included in the search result that are related to each other in accordance with a taxonomy model; generating a plurality of clusters based on the set of items in accordance with a clustering model; and providing the plurality of clusters to the user.  
But, Neels teaches further comprising: determining, based on a-the keywordsearch items included in the search result that are related to each other in accordance with a taxonomy model (Neels Para. [0026]: “…, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.);
 generating a plurality of clusters based on the set of items in accordance with a clustering model (Neels Para. [0026], lines (1-12): “…, preliminary grouping (clustering) serves to identify events or other data items that are at least partially related. …. the preliminary grouping can be performed in any number of ways. …, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.  One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, ...”, the Examiner asserts that the grouping of related data according to a clustering algorithm is that to using a taxonomy model to generate such clusters); and 
(Neels, Para. [0027], lines (1-5): “Once the preliminary grouping is performed and the events are grouped into clusters, the system may determine one or more search terms associated with the events in a cluster, include the search terms in a search query, and optionally enable a user to save the search query as an event type.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacGillivray (disclosing efficient search result filters from resource content) and Bettinger (disclosing methods for managing and refining search results), to include the teachings of Neels (disclosing search term generation for related groups of search results) and arrive at a method to determine, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model. One of ordinary skill in the art would have been motivated to make this combination because by implementing the data aggregation and analysis of search term generation for related groups of search results, thereby providing a better control of processing large volumes of machine-generated data in an intelligent manner and then effectively presenting the results of such processing to users, as recognized by (Neels, Para. [0002]). In addition, the references of MacGillivray, Bettinger and Neels teach features that are directed to analogous art and they are directed to the same field of endeavor of search result filtering and management of search results.

Regarding claim 7 (Original), the combination of MacGillivray and Bettinger teach the limitations of claim 6.  Further, Neels taches comprising: receiving from the user, a selection of at least one cluster of the plurality of clusters (Neels Fig. 6, Para. [0076], lines (1-3): “At block 606, method 600 receives a second user request, which may be, for example, the selection of one of the clusters or patterns displayed at block 604.”); 
(Neels Fig. 6, Para. [0078], lines (9-19): “The resulting events may be the same as or similar to the events determined to be part of the selected cluster at block 606.  …, the events resulting from the event type search may include different and/or additional events. …, the search terms corresponding to the event type may be modified prior to being executed as part of a search query. For example, additional search criteria (e.g., keywords or (field, value) pairs) may be added to the search terms or search criteria may be removed. This can be done to focus the results of the search query in order to include the intended event or group of events.”, 
the examiner notes that the keywords removal to further focus the search results to the intended group to that of pruning the clusters based on the selection); andU.S. Application No. 16/132,629 Page 5 
providing, in response to receiving to selection, the pruned plurality of clusters to the user (Neels Fig. 1A, Para. [0078], lines (3-5): “…, the cluster details sidebar 106 may include a link, button or other option, which when selected, displays all of the events that would be found using the search terms.”,  the examiner notes that the sidebar enables the user to display events related to search terms).

Regarding claim 13 (Currently Amended), the combination of MacGillivray and Bettinger teach the limitations of claim 8. 
However, the combination of MacGillivray and Bettinger do not teach further comprising: a related results determination unit implemented by the processor and configured to determine, based on a-the keywordsearch items included in the search result that are related to each other in accordance with a taxonomy model; and a clustering unit implemented by the processor and configured to generate a plurality of clusters based on the set of items in 
But, Neels teaches further comprising: a related results determination unit implemented by the processor and configured to determine, based on a-the keywordsearch items included in the search result that are related to each other in accordance with a taxonomy model (Neels Para. [0026]: “…, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.); and 
a clustering unit implemented by the processor and configured to generate a plurality of clusters based on the set of items in accordance with a clustering model (Neels Para. [0026], lines (1-12): “…, preliminary grouping (clustering) serves to identify events or other data items that are at least partially related. …. the preliminary grouping can be performed in any number of ways. …, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.  One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, ...”, the Examiner asserts that the grouping of related data according to a clustering algorithm is that to using a taxonomy model to generate such clusters), and 
wherein the results transmitting unit is further configured to provide the plurality of clusters to the user (Neels, Para. [0027], lines (1-5): “Once the preliminary grouping is performed and the events are grouped into clusters, the system may determine one or more search terms associated with the events in a cluster, include the search terms in a search query, and optionally enable a user to save the search query as an event type.”).


Regarding claim 14 (Original), the combination of MacGillivray and Bettinger teach the limitations of claim 15.  Further, Neels taches wherein the results updating unit is further configured to receive from the user, a selection of at least one cluster of the plurality of clusters (Neels Fig. 6, Para. [0076], lines (1-3): “At block 606, method 600 receives a second user request, which may be, for example, the selection of one of the clusters or patterns displayed at block 604.”); 
the filtering unit is further configured to prune the plurality of clusters based on the selection (Neels Fig. 6, Para. [0078], lines (9-19): “The resulting events may be the same as or similar to the events determined to be part of the selected cluster at block 606.  …, the events resulting from the event type search may include different and/or additional events. …, the search terms corresponding to the event type may be modified prior to being executed as part of a search query. For example, additional search criteria (e.g., keywords or (field, value) pairs) may be added to the search terms or search criteria may be removed. This can be done to focus the results of the search query in order to include the intended event or group of events.”, 
the examiner notes that the keywords removal to further focus the search results to the intended group to that of pruning the clusters based on the selection);  and 
the results transmitting unit is further configured to provide, in response to receiving to selection, the pruned plurality of clusters to the user (Neels Fig. 1A, Para. [0078], lines (3-5): “…, the cluster details sidebar 106 may include a link, button or other option, which when selected, displays all of the events that would be found using the search terms.”,  the examiner notes that the sidebar enables the user to display events related to search terms).

Regarding claim 20 (Currently Amended), the combination of MacGillivray and Bettinger teach the limitations of claim 15.
However, the combination of MacGillivray and Bettinger do not teach further comprising: U.S. Application No. 16/132,629 Page 11 determining, based on [[a]] the keywordsearch items included in the search result that are related to each other in accordance with a taxonomy model; generating a plurality of clusters based on the set of items in accordance with a clustering model; and providing the plurality of clusters to the user.
But, Neels teaches determining, based on [[a]] the keywordsearch items included in the search result that are related to each other in accordance with a taxonomy model (Neels Para. [0026]: “…, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.); 
(Neels Para. [0026], lines (1-12): “…, preliminary grouping (clustering) serves to identify events or other data items that are at least partially related. …. the preliminary grouping can be performed in any number of ways. …, the system performs the preliminary grouping by placing events into clusters based on a similarity of the events according to a clustering algorithm. Any type of clustering algorithm may be used to group the events into clusters.  One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, ...”, the Examiner asserts that the grouping of related data according to a clustering algorithm is that to using a taxonomy model to generate such clusters); and 
providing the plurality of clusters to the user (Neels, Para. [0027], lines (1-5): “Once the preliminary grouping is performed and the events are grouped into clusters, the system may determine one or more search terms associated with the events in a cluster, include the search terms in a search query, and optionally enable a user to save the search query as an event type.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacGillivray (disclosing efficient search result filters from resource content) and Bettinger (disclosing methods for managing and refining search results), to include the teachings of Neels (disclosing search term generation for related groups of search results) and arrive at a method to determine, based on a keyword included in the filtering request, a set of items included in the search result that are related to each other in accordance with a taxonomy model. One of ordinary skill in the art would have been motivated to make this combination because by implementing the data aggregation and analysis of search term generation for related groups of search results, thereby providing a better control of processing large volumes of machine-generated data in an intelligent manner and then effectively presenting the results of such processing to users, as recognized .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newman et al.; (US 2008/0306913 A1); “Methods for display of contextually relevant content”.
Wnek; (US 2006/0242098 A1); “Generating representative for indexing and taxonomy”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



03/18/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162